DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 12/09/2020. 
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Applicant respectfully disagrees. Claim 7, as previously presented, is described at paragraph [0132] of the corresponding pre-grant U.S. Patent Publication. 
Examiner’s Response: Examiner respectfully disagrees. Claim 7 recites “precision priority control in which a second evaluation value in accordance with sharpness of an image is calculated from a captured image of a subject of the ranging area and the focus lens is driven so that the sharpness is maximized”. Claim 6 recites “an evaluation value in accordance with sharpness of a subject image”. However, applicant’s specification does not described calculating both an evaluation value and a second evaluation value. 
	Applicant’s specification describes an evaluation value calculated by extracting a high frequency component from an image signal may be used to determine a speed priority driving control and a subject priority control (Applicant’s Specification Paragraph 0062) and precision priority control in which an evaluation value in accordance with sharpness of an image is calculated from a captured image of a subject of the ranging 
Applicant argues: “Without conceding the propriety of the rejection, and to further clarify and emphasize the differences between claim 6 and the cited references, Applicant has amended claim 6. For example, claim 6 has been amended to recite "[a] focus control device comprising:… 
Iwasaki, Karasawa, and Kanda fail to disclose or suggest all of the features of amended claim 6. For example, these references fail to disclose or suggest at least "wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject," as recited by amended claim 6. Thus, the cited references fail to establish a prima facie case of obviousness with respect to amended claim 6 because the cited references, alone or in any combination, fail to disclose or suggest all of the features of amended claim 6, and provide no apparent reason for modification to include such features.”
Examiner’s Response: Examiner respectfully disagrees. Iwasaki teaches “wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject”.
	For example, an imaging mode may be interpreted as a mode in which a face is detected (Iwasaki, Fig. 6, Steps S602 and S604). This corresponds to a size of the ranging area corresponding to a face (Iwasaki, Figs. 7A and 7B, Paragraph 0076).

	Steps S606, S607, S609 and S610 may also be considered to be imaging modes and correspond to different sizes of the ranging area (Iwasaki, Paragraphs 0078-0080).
	Therefore, the combination of Iwasaki, Karasawa, and Kanda teaches "wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject".
Applicant argues: “In FIGS. 6 and 19, Nakamura teaches setting the central ranging area followed by setting peripheral areas A and B. Unlike FIG. 6, FIG. 19 of Nakamura also teaches setting an arrangement of the peripheral ranging areas A and B within the central ranging area based on whether the photographing mode is in a moving image mode. FIGS. 20A and 20B illustrate the setting of the peripheral ranging areas A and B within the central ranging area when the photographing mode is a still imaging mode. FIGS. 7A and 7B illustrate the setting of the peripheral ranging areas A and B when the photographing mode is in a moving imaging mode. In other words, FIGS. 19, 20A, and 20B of Nakamura teach first setting a central ranging area followed by setting peripheral range areas based on the photographing mode. However, these teachings of Nakamura do not teach setting a size of a ranging area to different sizes based on whether a defocus amount is greater than or less than a threshold, i.e., "a focus driving control circuitry configured to...set the ranging area to a speed priority ranging size at a time of 
Examiner’s Response: Applicant’s arguments, with respect to claim 10 have been fully considered and are persuasive. The 35 USC § 103 rejection of claim 10 has been withdrawn. 

Applicant’s arguments with respect to claims 1-4, 18, and 20-21 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 12/09/2020 which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “precision priority control in which a second evaluation value in accordance with sharpness of an image is calculated from a captured image of a subject of the ranging area and the focus lens is driven so that the sharpness is maximized”. Claim 6 recites “an evaluation value in accordance with sharpness of a subject image”. However, applicant’s specification does not described calculating both an evaluation value and a second evaluation value. 
Applicant’s specification describes the precision priority control and calculating an evaluation value with reference to applicant’s drawing Figure 9 and in paragraphs 0057 of the specification filed 07/10/2020. However, using both a second evaluation value and an evaluation value is not described.
Claim 8 is rejected as being dependent on claim 7.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1) in further view of Tomita et al. (US 2009/002543 A1).

Regarding claim 1, Iwasaki teaches a focus control device (Iwasaki, Fig. 1) comprising: 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens is driven to a focusing position using a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 

However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns; a focus driving control circuitry configured to perform speed priority driving control in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which a defocus amount detected in a ranging area within an imaging screen is greater than a driving control determination threshold that is set in advance, and wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold; nor wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry.
In reference to Karasawa, Karasawa teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Karasawa, Fig. 2, Blocks S207, S211 and S212, Stop, Low speed and High speed are considered to be linear driving patterns. The lens controller 
a focus driving control unit (Karasawa, Fig. 1, lens controller 121) configured to perform speed priority driving control (Karasawa, Fig. 2, Block S212) in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S208 and S212, Paragraph 0042 and 0046, High speed driving is considered a driving pattern.), 
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Karasawa, Fig. 2).
These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki with the method of using different driving speeds for phase AF as seen in Karasawa to provide for an AF which is capable of quickly obtaining the in-focus state irrespective of the focal length of the lens (Karasawa, Paragraph 0017).
However, the combination of Iwasaki and Karasawa does not teach the plurality of driving patterns including one or more non-linear driving patterns; wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold.

a focus driving control circuitry (Kanda, Fig. 1, CPU 121) is further configured to perform the speed priority (Kanda, Fig. 3, Scanning Speed: High Speed) driving control in a case in which an evaluation value (Kanda, Paragraphs 0039-0042, The focusing degree is interpreted as the evaluation value.) in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold (Kanda, Fig. 3, B1, Paragraph 0067-0068),
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Kanda, Fig. 3, Paragraph 0067-0068).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens to the vicinity of the in-focus position quickly as compared with 
However, the combination of Iwasaki, Karasawa and Kanda does not teach the plurality of driving patterns including one or more non-linear driving patterns.
In reference to Tomita et al. (hereafter referred as Tomita), Tomita teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns (Tomita, Fig. 4, Paragraph 0079-0080, Fig. 6, Blocks S26 and S27, Paragraphs 0096, 0100 and 0101, Drive at a predetermined speed is considered to be a linear drive pattern. Drive by accelerating, maintaining highest speed and decelerating is considered to be a non-linear drive pattern. The CPU and program is considered to be the driving pattern storage circuitry), wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Tomita, Fig. 6).
These arts are analogous since they are all related to focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Karasawa and Kanda with the non-linear driving pattern for phase detection focus as seen in Tomita to allow the lens to drive at the highest speed and to prevent over-running the focus position (Tomita, Paragraph 0105-0106.).
Claim 18 is rejected for the same reasons as claim 1.



Regarding claim 21, Iwasaki teaches an imaging device (Iwasaki, Fig. 1) comprising: 
a defocus detection circuitry (Iwasaki, Fig. 1, Element 129, Paragraph 0044 and 0066) configured to detect a defocus amount of a ranging area within an imaging screen (Iwasaki, Fig. 7, AF Frame, Paragraph 0076); 
an imaging optical system including a focus lens (Iwasaki, Fig. 1, lens unit 100); and 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens is driven to a focusing position using a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 
wherein the focus driving control circuitry is further configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, 
However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns; the focus driving control circuitry configured to perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount detected in the defocus detection circuitry is greater than a threshold that is set in advance and subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the threshold, and wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, nor wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry.
In reference to Karasawa, Karasawa teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Karasawa, Fig. 2, Blocks S207, S211 and S212, Stop, Low speed and High speed are considered to be linear driving patterns. The lens controller 
a focus driving control unit (Karasawa, Fig. 1, lens controller 121) configured to perform speed priority driving control (Karasawa, Fig. 2, Block S212) in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S208 and S212, Paragraph 0042 and 0046, High speed driving is considered a driving pattern.), and subject priority driving control (Karasawa, Fig. 2, Blocks S211 and S207) in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected and the focus lens is driven in a case in which the defocus amount is equal to or less than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S206, S208, S211 and S207, Paragraph 0042 and 0046, Low speed or stop focusing control focus lens movement amount. That is, at low speed, the lens movement amount may only move a certain distance in a certain amount of time. At stop focusing, the lens movement amount is zero movement.), and
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Karasawa, Fig. 2).
These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki 
However, the combination of Iwasaki and Karasawa does not teach the plurality of driving patterns including one or more non-linear driving patterns; wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold.
In reference to Kanda, Kanda teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Kanda, Fig. 3, Paragraphs 0034 and 0067-0068, Low speed and High speed are considered to be linear driving patterns. ROM storing the program (storing the drive patterns) is considered to be a driving pattern storage circuitry.). 
wherein a focus driving control circuitry (Kanda, Fig. 1, CPU 121) is further configured to perform the speed priority (Kanda, Fig. 3, Scanning Speed: High Speed) driving control in a case in which an evaluation value (Kanda, Paragraphs 0039-0042, The focusing degree is interpreted as the evaluation value.) in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold (Kanda, Fig. 3, B1, Paragraph 0067-0068), and 

These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).
However, the combination of Iwasaki, Karasawa and Kanda does not teach the plurality of driving patterns including one or more non-linear driving patterns.
In reference to Tomita et al. (hereafter referred as Tomita), Tomita teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns (Tomita, Fig. 4, Paragraph 0079-0080, Fig. 6, Blocks S26 and S27, Paragraphs 0096, 0100 and 0101, Drive at a predetermined speed is considered to be a linear drive pattern. Drive by accelerating, maintaining highest speed and decelerating is considered to be a non-linear drive pattern. The CPU and program is considered to be the driving pattern storage circuitry), wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Tomita, Fig. 6).

Claim 20 is rejected for the same reasons as claim 21.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1) in further view of Tomita et al. (US 2009/002543 A1) in further view of Takamiya (US 2016/0255267 A1).

Regarding claim 3, the combination of Iwasaki, Karasawa, Kanda and Tomita teaches the focus control device according to claim 2 (see claim 2 analysis). However, the combination of Iwasaki, Karasawa, Kanda and Tomita does not teach wherein the focus driving control circuitry is further configured to generate the driving pattern in accordance with a user manipulation on the focus lens and stores the driving pattern in the driving pattern storage circuitry.
In reference to Takamiya, Takamiya teaches a driving pattern storage circuitry configured to store the driving pattern, wherein the focus driving control circuitry is further configured to generate the driving pattern in accordance with a user 
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Karasawa, Kanda and Tomita with the method of setting a driving pattern as seen in Takamiya to allow the user to move the lens in a manner similar to a case where a state where the lens is moved by MF (Takamiya, Paragraph 0101).

Regarding claim 4, the combination of Iwasaki, Karasawa, Kanda and Tomita teaches the focus control device according to claim 1 (see claim 1 analysis). However, the combination of Iwasaki, Karasawa, Kanda and Tomita does not teach comprising: a user interface circuitry configured to receive a user manipulation, wherein the focus driving control circuitry is configured to perform setting or changing the driving pattern in accordance with the user manipulation.
In reference to Takamiya, Takamiya teaches a user interface circuitry configured to receive a user manipulation, wherein the focus driving control circuitry is configured to perform setting or changing the driving pattern in accordance with the user manipulation (Takamiya, Figs. 13-15, Paragraphs 0106-0109).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of .

Claim 6-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1).

Regarding claim 6, Iwasaki teaches a focus control device (Iwasaki, Fig. 1) comprising: 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen is set (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 
wherein the focus driving control circuitry is configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.), and
wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject (Iwasaki, Fig. 6, Steps S604-S610, 
However, Iwasaki does not teach the focus driving control circuitry configured to perform driving control in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected in a ranging area within an imaging screen is set and the focus lens is driven in a case in which the defocus amount is equal to or less than a driving control determination threshold that is set in advance, and wherein the focus driving control circuitry is configured to perform the subject priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is equal to or greater than a second driving control determination threshold.
In reference to Karasawa, Karasawa teaches a focus driving control circuitry (Karasawa, Fig. 1, lens controller 117) configured to perform subject priority driving control (Karasawa, Fig. 2, Blocks S211 and S207) in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected and the focus lens is driven in a case in which the defocus amount is equal to or less than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S206, S208, S211 and S207, Paragraph 0042 and 0046, Low speed or stop focusing control focus lens movement amount. That is, at low speed, the lens movement amount may only move a certain distance in a certain amount of time. At stop focusing, the lens movement amount is zero movement.).

However, the combination of Iwasaki and Karasawa does not teach wherein the focus driving control circuitry is configured to perform the subject priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is equal to or greater than a second driving control determination threshold.
In reference to Kanda, Kanda teaches wherein the focus driving control circuitry (Kanda, Fig. 1, CPU 121) is configured to perform the subject priority driving control (Kanda, Fig. 3, Scanning Speed: Low Speed) in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is equal to or greater than a second driving control determination threshold (Kanda, Fig. 3, B1, Paragraph 0067-0068).
These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared 
Claim 19 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Iwasaki, Karasawa and Kanda teaches the focus control device according to claim 6 (see claim 6 analysis), wherein, in the subject priority driving control, the focus driving control circuitry is configured to perform trackability priority control in which the focus lens movement amount is set so that the defocus amount is minimized (Iwasaki, Paragraph 0079, Karasawa, Fig. 3, The AF area is tracked and focusing is performed to minimize the defocus.), stability priority control in which the focus lens movement amount is set so that a smoothed defocus amount obtained by smoothing the defocus amount in a time direction or a spatial direction is minimized, or precision priority control in which a second evaluation value in accordance with sharpness of an image is calculated from a captured image of a subject of the ranging area and the focus lens is driven so that the sharpness is maximized (Kanda, Fig. 3, Paragraphs 0041, 0067-0068, The contrast evaluation value or focusing degree may be interpreted as the second evaluation value. Focusing is performed to reach the peak of the value.).

Regarding claim 8, the combination of Iwasaki, Karasawa and Kanda teaches the focus control device according to claim 7 (see claim 7 analysis), wherein the focus driving control circuitry is configured to perform the trackability priority control, the stability priority control (Iwasaki, Paragraph 0079, Karasawa, Fig. 3, The AF area is 

Regarding claim 9, the combination of Iwasaki, Karasawa and Kanda the focus control device according to claim 6 (see claim 6 analysis), comprising: a user interface circuitry configured to receive a user manipulation (Iwasaki, Paragraph 0080, Touch Panel), wherein the focus driving control circuitry is configured to perform setting or changing the ranging area in accordance with the user manipulation (Iwasaki, Fig. 6, Paragraphs 0079-0080).

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 10, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“wherein the focus driving control circuitry is configured to perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance and in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, perform subject priority driving control in which a 
	Claims 11-17 depend on, and further limit, independent claim 10. Therefore, claims 11-17 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698          


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698